In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00192-CR
     ___________________________

 RONDAL DURAY JOHNSON, Appellant

                      V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1276234W


   Before Pittman, Birdwell, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      Appellant    Rondal    Duray    Johnson    attempts   to   appeal   his   March

2012 conviction for aggravated robbery and related twenty-five-year sentence.

Because we have no jurisdiction, we dismiss this appeal.

      Pursuant to a plea bargain, Appellant pled guilty to aggravated robbery, a first-

degree felony, and true to a sentence-enhancement allegation in exchange for a

twenty-five-year sentence. See Tex. Penal Code Ann. §§ 12.42(c), 29.03(a)(2), (b). On

March 30, 2012, the trial court convicted and sentenced him in accordance with the

bargain. Appellant did not file a motion for new trial. His notice of appeal was

therefore due by April 30, 2012, but he did not file it until May 16, 2019. See Tex. R.

App. P. 26.2(a) (providing that a notice of appeal must be filed within thirty days of

sentencing absent a timely motion for new trial). Thus, Appellant’s notice of appeal

was filed more than seven years too late. See id.; Taylor v. State, No. 02-19-00059-CR,

2019 WL 1574984, at *1 (Tex. App.—Fort Worth Apr. 11, 2019, no pet.) (per curiam)

(mem. op., not designated for publication).

      We informed Appellant by letter of our concern that we lack jurisdiction over

this appeal because his notice of appeal was untimely filed. See Tex. R. App. P.

26.2(a). We stated that the appeal would be subject to dismissal absent a response

showing grounds for continuing it.      Appellant responded to our letter, but his

response does not allege grounds giving us jurisdiction over an out-of-time appeal.



                                          2
         A notice of appeal that complies with the requirements of rule 26 is essential to

vest this court with jurisdiction over an appeal. See Tex. R. App. P. 26.2. The Texas

Court of Criminal Appeals has expressly held that without a timely filed notice of

appeal, we cannot exercise jurisdiction over an appeal. Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996).

         Because Appellant filed his pro se notice of appeal too late, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Taylor, 2019 WL 1574984,

at *1.



                                                        Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 25, 2019




                                             3